        Case 3:16-md-02741-VC Document 4722 Filed 08/01/19 Page 1 of 2




                             UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
 LIABILITY LITIGATION
                                                   Case No. 16-md-02741-VC

                                                   PRETRIAL ORDER NO. 171:
 This document relates to:
                                                   GRANTING JOINT REQUEST FOR
 ALL ACTIONS                                       EXTENSION OF TIME

                                                   Dkt. No. 4704


       The Court grants the parties’ second amended joint request for extension of time of

deadlines in Pretrial Order No. 150, Dkt. No. 4132. However, Giglio v. Monsanto Co., 16-cv-

2341-VC, remains subject to the deadlines set forth in Pretrial Order No. 150. The Court also

grants the request for a continuance of the trial in Stevick v. Monsanto Co., 16-cv-2341-VC, to

February 24, 2020.

Wave 1 Timeline:


 Event                                                                   Date
 Plaintiff Fact Sheets (including all relevant authorizations) due for   No change from previous
 any plaintiffs who have not yet provided them.                          order
 Each plaintiff will provide any medical records in his/her              No change from previous
 possession and/or his/her counsel’s possession to defense counsel.      order
 Deficiency letter(s) sent.                                              No change from previous
                                                                         order
 Deadline to cure Plaintiff Fact Sheet deficiencies; the parties may     No change from previous
 file a consolidated letter brief regarding any disputes about           order
 whether a deficiency exists.
 Close of fact discovery.                                                September 20, 2019
 Plaintiffs’ expert reports due.                                         October 4, 2019
 The parties should file a letter brief identifying any disputes over    September 13, 2019
 the applicable state law for the wave 1 cases. For cases where that
        Case 3:16-md-02741-VC Document 4722 Filed 08/01/19 Page 2 of 2



 is undisputed, the parties should file a stipulation identifying the
 governing state law.
 Monsanto’s expert reports due.                                          October 25, 2019
 Close of expert discovery.                                              November 20, 2019
 Monsanto’s Daubert and summary judgment briefs due.                     November 26, 2019
 Plaintiffs’ opposition and cross-motions re: Daubert and summary        December 10, 2019
 judgment due.
 Monsanto’s oppositions and replies re: Daubert and summary              December 24, 2019
 judgment due.
 Plaintiffs’ replies re: Daubert and summary judgment due.               January 7, 2020
 Daubert hearing (if necessary).                                         January 29, 2020


Wave 2 Timeline:


 Event                                                                   Date
 Plaintiff Fact Sheets (including all relevant authorizations) due for   No change from previous
 any plaintiffs who have not yet provided them.                          order
 Each plaintiff will provide any medical records in his/her              No change from previous
 possession and/or his/her counsel’s possession to defense counsel.      order
 Deficiency letter(s) sent.                                              No change from previous
                                                                         order
 Deadline to cure Plaintiff Fact Sheet deficiencies; the parties may     No change from previous
 file a consolidated letter brief regarding any disputes about           order
 whether a deficiency exists.
 Close of fact discovery.                                                March 27, 2020
 Plaintiffs’ expert reports due.                                         April 17, 2020
 The parties should file a letter brief identifying any disputes over    April 24, 2020
 the applicable state law for the wave 2 cases. For cases where that
 is undisputed, the parties should file a stipulation identifying the
 governing state law.
 Monsanto’s expert reports due.                                          May 8, 2020
 Close of expert discovery.                                              June 5, 2020
 Monsanto’s Daubert and summary judgment briefs due.                     June 24, 2020
 Plaintiffs’ opposition and cross-motions re: Daubert and summary        July 15, 2020
 judgment due.
 Monsanto’s oppositions and replies re: Daubert and summary              July 29, 2020
 judgment due.
 Plaintiffs’ replies re: Daubert and summary judgment due.               August 12, 2020
 Daubert hearing (if necessary).                                         September 9, 2020
       IT IS SO ORDERED.

Dated: August 1, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge



                                                 2
